11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Jared Morrison,                                     * From the 385th District
                                                      Court of Midland County,
                                                      Trial Court No. CR29320.

Vs. No. 11-11-00191-CR                              * May 30, 2013

The State of Texas,                                 * Memorandum Opinion by Willson, J.
                                                      (Panel consists of: Wright, C.J.,
                                                      McCall, J., and Willson, J.)

     This court has inspected the record in this cause and concludes that there is error in
the judgment below. Therefore, in accordance with this court’s opinion, we modify the
trial court’s judgment to reflect that Jared Morrison failed to pay fees in September 2009,
February 2010, and April 2010 only and also to delete the finding of “true” to allegations
3, 4, and 6 of the State’s motion. As modified, we affirm the judgment of the trial court.